Case 20-00224   Doc 1-1   Filed 06/23/20 Entered 06/23/20 21:44:24   Desc Adversary
                               Complaint Page 1 of 5
Case 20-00224   Doc 1-1   Filed 06/23/20 Entered 06/23/20 21:44:24   Desc Adversary
                               Complaint Page 2 of 5
Case 20-00224   Doc 1-1   Filed 06/23/20 Entered 06/23/20 21:44:24   Desc Adversary
                               Complaint Page 3 of 5
Case 20-00224   Doc 1-1   Filed 06/23/20 Entered 06/23/20 21:44:24   Desc Adversary
                               Complaint Page 4 of 5
Case 20-00224   Doc 1-1   Filed 06/23/20 Entered 06/23/20 21:44:24   Desc Adversary
                               Complaint Page 5 of 5
